Citation Nr: 1210449	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-29 584	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for an aberrant breast, left axilla, post operative, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection for aberrant breast, left axilla, post operative, and denied entitlement to service connection.

The issue has been recharacterized as above to reflect the appropriate procedural posture of the issue pending before the Board.  Although the RO reopened the previously denied claim and addressed the merits of the claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

On February 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

In August 2009, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  A hearing was scheduled to be held via videoconference in December 2011.  In November 2011, she called the RO reported that she wished to cancel the hearing because she did not want to pursue the claim any longer.  In January 2012, the Board contacted her and asked for clarify of her statement.  In written and signed correspondence received by the RO on February 1, 2012, and forwarded to the Board on February 27, 2012, she stated that she had decided to withdraw her appeal.

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


